DETAILED ACTION
This first non-final action is in response to applicants’ filing on 03/14/2022. Claims 1-16 are currently pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings filed on 03/14/2022 are accepted.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/16/2022 have been placed in the application file, and the information referred therein has been considered as to the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 16 both recite “wherein the first portion and the second portion comprise more than 100% of the items” but it is unclear and ambiguous as to the precise meaning or metes and bounds for determining “more than 100% of the items”.  It is not clear whether this refers to a numerical quantity value that is more than 100% of the total number of items or if this language is referring to a monetary value (of the first portion and the second portion) that is more than 100% of the total monetary value of the items.
Claims 5 and 16 are further indefinite as to whether “the first portion and the second portion” each individually “comprise more than 100% of the items” or in combination/summed together “comprise more than 100% of the items”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Parent Patent No. 11,277,386 B2
Claims 1-4 and 6-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-14 of parent U.S. Patent No. 11,277,386 B2 (common inventive entity and assignee).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claims 1-4 and 6-15 are to be found in parent patent claims 1-14.  The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are more specific.  Thus, the invention of claims 1-14 of the patent is in effect a “species” of the “generic” invention of the instant application claims 1-4 and 6-15.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  The following Claims Comparison Table illustrates the anticipatory relationship of the claims at issue.
Claims Comparison Table

Instant Application:
17/694,428
U.S. Patent No. 11,277,386 B2
(common inventive entity and assignee)
Claim 1:
A method for increasing security in online transfers by maintaining anonymity of transferors, the method comprising: receiving, at a label tracking system, a request to generate labels for an account of an account holder;
generating a plurality of labels for the account, wherein the plurality of labels includes a first label and a second label; 
sending the plurality of labels to an account computing device, wherein the account computing device stores a mapping of labels to identification information;
receiving an allocation request for allocating a first portion of items in the account to the first label and for allocating a second portion of items in the account to the second label;
in response to the allocation request, storing label allocation data that indicates the first portion of items are allocated to the first label, and the second portion of items are allocated to the second label; receiving a request to transfer a third portion of items from the first label to the second label;
without changing items in the account, and without receiving identification information corresponding to the first label or the second label, updating the label allocation data to:
decrement the items allocated to the first label by the third portion, and increment the items allocated to the second label by the third portion.
Claim 1:
A method for increasing security in online transfers by bifurcating sensitive information between a label tracking system and a separate account computing device such that sensitive information maintained by the label tracking system is not exposed to the account computing device and sensitive information maintained by the account computing device is not exposed to the label tracking system, the method comprising:
maintaining, at the account computing device, sensitive information that includes subdivision information for a plurality of subdivisions of accounts maintained by the account computing device;
wherein each subdivision of the plurality of subdivisions is mapped to a label of a plurality of labels;
wherein each subdivision has corresponding subdivision information; wherein subdivision information of the subdivision that is mapped to each label of the plurality of labels comprises at least one of: identification of an owner of the subdivision that corresponds to the respective label or, identification of a use of the subdivision that corresponds to the respective label;
maintaining, at the label tracking system, sensitive information that includes allocations of items to each label of the plurality of labels;
receiving, at the label tracking system, a request to generate labels for an account of an account holder;
generating a particular plurality of labels for the account, wherein the particular plurality of labels includes a first label and a second label;
sending the particular plurality of labels to the account computing device, wherein the account computing device stores a mapping of labels to subdivision information; wherein each label of the particular plurality of labels corresponds to a respective subdivision of the account; 
receiving, at the label tracking system, one or more allocation requests, wherein the one or more allocation requests request allocating a first portion of items in the account to the first label and for allocating a second portion of items in the account to the second label;
in response to the one of more allocation requests, the label tracking system storing label allocation data that indicates the first portion of items are allocated to the first label, and the second portion of items are allocated to the second label;
receiving, at the label tracking system, a request to transfer a third portion of items from the first label to the second label; without changing items in the account, and without receiving subdivision information corresponding to the first label or the second label, the label tracking system updating the label allocation data to: decrement the items allocated to the first label by the third portion, and increment the items allocated to the second label by the third portion.
Claim 2:
The method of claim 1, further comprising: receiving a request for allocation data identifying a portion of items corresponding to a third label; identifying a fourth portion of items that corresponds to the third label and responding to the request for allocation data with data indicating the fourth portion is allocated to the third label.
Claim 2:
The method of claim 1, further comprising: receiving a request for allocation data identifying a portion of items corresponding to a third label; identifying a fourth portion of items that corresponds to the third label and responding to the request for allocation data with data indicating the fourth portion is allocated to the third label.
Claim 3:
The method of claim 1, wherein the first label corresponds to a first person who owns items stored by the account holder and the second label corresponds to a second person who owns items stored by the account holder.
Claim 3:
The method of claim 1, wherein the first label corresponds to a first person who owns items stored by the account holder and the second label corresponds to a second person who owns items stored by the account holder.
Claim 4:
The method of claim 1, wherein the first label corresponds to a first allocation of funds by a particular person and the second label corresponds to a second allocation of funds by the particular person.
Claim 4:
The method of claim 1, wherein the first label corresponds to a first allocation of funds by a particular person and the second label corresponds to a second allocation of funds by the particular person.
Claim 6:
A method for utilize a separate system for tracking item allocations in a manner that increases security and maintains anonymity of transferors, the method comprising:
storing one or more items in an account of an account holder;
receiving a request to generate a plurality of subdivisions of the account, each of the plurality of subdivisions corresponding to identifying information;
sending, to a label tracking system, a request to generate labels for the one or more items;
receiving, from the label tracking system, a plurality of labels;
generating and storing a mapping of the plurality of labels to the subdivisions corresponding to identifying information; receiving a request to allocate a first portion of the one or more items to a first subdivision and a second portion of the one or more items to a second subdivision;
identifying a first label of the plurality of labels as corresponding to the first subdivision and a second label of the plurality of labels as corresponding to the second subdivision in the mapping; sending, to the label tracking system, allocation data allocating the first portion of the one or more items to the first label and a second portion of the one or more items to the second label;
receiving a request to transfer a third portion of the one or more items from the first subdivision to the second subdivision;
identifying the first label as corresponding to the first subdivision and the second label as corresponding to the second subdivision in the mapping;
sending, to the label tracking system, a request to transfer the third portion of the one or more items from the first label to the second label.
Claim 5:
A method for increasing security in online transfers by bifurcating sensitive information between a label tracking system and a separate account computing device such that sensitive information maintained by the label tracking system is not exposed to the account computing device and sensitive information maintained by the account computing device is not exposed to the label tracking system, the method comprising:
maintaining, at the account computing device, sensitive information that includes subdivision information for a plurality of subdivisions of accounts maintained by the account computing device;
wherein each subdivision of the plurality of subdivisions is mapped to a label of a plurality of labels;
wherein each subdivision has corresponding subdivision information; wherein subdivision information of the subdivision that is mapped to each label of the plurality of labels comprises at least one of: identification of an owner of the subdivision that corresponds to the respective label or, identification of a use of the subdivision that corresponds to the respective label;
maintaining, at the label tracking system, sensitive information that includes allocations of items to each label of the plurality of labels;
storing one or more items in an account of an account holder; 
receiving, at the account computing device, a request to generate a particular plurality of subdivisions of the account, each of the particular plurality of subdivisions corresponding to subdivision information;
sending, to a label tracking system, a request to generate labels for the one or more items;
receiving, from the label tracking system, a particular plurality of labels;
generating and storing a mapping of the particular plurality of labels to the subdivisions corresponding to subdivision information;
receiving a request to allocate a first portion of the one or more items to a first subdivision and a second portion of the one or more items to a second subdivision;
identifying a first label of the particular plurality of labels as corresponding to the first subdivision and a second label of the particular plurality of labels as corresponding to the second subdivision in the mapping;
sending, to the label tracking system, allocation data allocating the first portion of the one or more items to the first label and a second portion of the one or more items to the second label;
receiving a request to transfer a third portion of the one or more items from the first subdivision to the second subdivision;
identifying the first label as corresponding to the first subdivision and the second label as corresponding to the second subdivision in the mapping;
without including subdivision information corresponding to the first label or the second label,
sending, to the label tracking system, a request to transfer the third portion of the one or more items from the first label to the second label.
Claim 7:
The method of claim 6, further comprising: storing one or more rules corresponding to the first subdivision; receiving a request to transfer a fourth portion of the one or more items from the first subdivision; identifying the first label as corresponding to the first subdivision in the mapping; sending, to the label tracking system, a request for allocation data for the first label; receiving allocation data for the first label from the label tracking system; based on the received allocation data, determining that the request to transfer the fourth portion of the one or more items from the first subdivision would violate the one or more rules and, in response, denying the request to transfer the fourth portion of the one or more items from the first subdivision.
Claim 6:
The method of claim 5, further comprising: storing one or more rules corresponding to the first subdivision; receiving a request to transfer a fourth portion of the one or more items from the first subdivision; identifying the first label as corresponding to the first subdivision in the mapping; sending, to the label tracking system, a request for allocation data for the first label; receiving allocation data for the first label from the label tracking system; based on the received allocation data, determining that the request to transfer the fourth portion of the one or more items from the first subdivision would violate the one or more rules and, in response, denying the request to transfer the fourth portion of the one or more items from the first subdivision.
Claim 8:
The method of claim 7, wherein the one or more rules identify a minimum amount of the one or more items to be allocated to the first subdivision.
Claim 7:
The method of claim 6, wherein the one or more rules identify a minimum amount of the one or more items to be allocated to the first subdivision.
Claim 9:
The method of claim 7, wherein the one or more rules identify a particular allowed use of items in the first subdivision.
Claim 8:
The method of claim 7, wherein the one or more rules identify a particular allowed use of items in the first subdivision.
Claim 10:
The method of claim 6, further comprising: receiving a request to transfer a fourth portion of the one or more items from the first subdivision; identifying the first label as corresponding to the first subdivision in the mapping; sending, to the label tracking system, a request for allocation data for the first label; receiving allocation data for the first label from the label tracking system; determining, from the received allocation data, that the fourth portion of the one or more items exceeds an amount of the one or more items currently allocated to the first label and, in response, denying the request to transfer the fourth portion of the one or more items from the first subdivision.
Claim 9:
The method of claim 5, further comprising: receiving a request to transfer a fourth portion of the one or more items from the first subdivision; identifying the first label as corresponding to the first subdivision in the mapping; sending, to the label tracking system, a request for allocation data for the first label; receiving allocation data for the first label from the label tracking system; determining, from the received allocation data, that the fourth portion of the one or more items exceeds an amount of the one or more items currently allocated to the first label and, in response, denying the request to transfer the fourth portion of the one or more items from the first subdivision.
Claim 11:
The method of claim 6, further comprising: receiving a request to transfer a fourth portion of the one or more items from the first subdivision; identifying the first label as corresponding to the first subdivision in the mapping; sending, to the label tracking system, a request for allocation data for the first label; receiving allocation data for the first label from the label tracking system; determining, from the received allocation data, that the fourth portion of the one or more items does not exceed an amount of the one or more items currently allocated to the first label and, in response: transferring the fourth portion of the one or more items from the first subdivision; and sending, to the label tracking system, a request to decrement the amount of the one or more items currently allocated to the first label by the fourth portion of the one or more items.
Claim 10:
The method of claim 5, further comprising: receiving a request to transfer a fourth portion of the one or more items from the first subdivision; identifying the first label as corresponding to the first subdivision in the mapping; sending, to the label tracking system, a request for allocation data for the first label; receiving allocation data for the first label from the label tracking system; determining, from the received allocation data, that the fourth portion of the one or more items does not exceed an amount of the one or more items currently allocated to the first label and, in response: transferring the fourth portion of the one or more items from the first subdivision; and sending, to the label tracking system, a request to decrement the amount of the one or more items currently allocated to the first label by the fourth portion of the one or more items.
Claim 12:
A system comprising:
one or more processors;
a memory storing instructions which, when executed by the one or more processors, cause performance of 
receiving, at a label tracking system, a request to generate labels for an account of an account holder;
generating a plurality of labels for the account, wherein the plurality of labels includes a first label and a second label; 
sending the plurality of labels to an account computing device, wherein the account computing device stores a mapping of labels to identification information;
receiving an allocation request for allocating a first portion of items in the account to the first label and for allocating a second portion of the items in the account to the second label;
in response to the allocation request, storing label allocation data that indicates the first portion of items are allocated to the first label, and the second portion of items are allocated to the second label; 
receiving a request to transfer a third portion of items from the first label to the second label;
without changing items in the account, and without receiving identification information corresponding to the first label or the second label, updating the label allocation data to: decrement the items allocated to the first label by the third portion, and increment the items allocated to the second label by the third portion.
Claim 11:
A system for increasing security in online transfers by bifurcating sensitive information between a label tracking system and a separate account computing device such that sensitive information maintained by the label tracking system is not exposed to the account computing device and sensitive information maintained by the account computing device is not exposed to the label tracking system, the system comprising:
one or more processors;
a memory storing instructions which, when executed by the one or more processors, cause performance of: 
maintaining, at the account computing device, sensitive information that includes subdivision information for a plurality of subdivisions of accounts maintained by the account computing device;
wherein each subdivision of the plurality of subdivisions is mapped to a label of a plurality of labels;
wherein each subdivision has corresponding subdivision information; 
wherein subdivision information of the subdivision that is mapped to each label of the plurality of labels comprises at least one of:
identification of an owner of the subdivision that corresponds to the respective label or, identification of a use of the subdivision that corresponds to the respective label;
maintaining, at the label tracking system, sensitive information that includes allocations of items to each label of the plurality of labels;
receiving, at the label tracking system, a request to generate labels for an account of an account holder;
generating a particular plurality of labels for the account, wherein the particular plurality of labels includes a first label and a second label;
sending the particular plurality of labels to the account computing device, wherein the account computing device stores a mapping of labels to subdivision information;
wherein each label of the particular plurality of labels corresponds to a respective subdivision of the account; 
receiving, at the label tracking system, one or more allocation requests, wherein the one or more allocation requests request allocating a first portion of items in the account to the first label and for allocating a second portion of items in the account to the second label;
in response to the one of more allocation requests, the label tracking system storing label allocation data that indicates the first portion of items are allocated to the first label, and the second portion of items are allocated to the second label; 
receiving, at the label tracking system, a request to transfer a third portion of items from the first label to the second label; 
without changing items in the account, and without receiving subdivision information corresponding to the first label or the second label, the label tracking system updating the label allocation data to: decrement the items allocated to the first label by the third portion, and increment the items allocated to the second label by the third portion.
Claim 13:
The system of claim 12, wherein the instructions, when executed by the one or more processors, further cause performance of receiving a request for allocation data identifying a portion of items corresponding to a third label; identifying a fourth portion of items that corresponds to the third label and responding to the request for allocation data with data indicating the fourth portion is allocated to the third label.
Claim 12:
The system of claim 11, wherein the instructions, when executed by the one or more processors, further cause performance of: receiving a request for allocation data identifying a portion of items corresponding to a third label; identifying a fourth portion of items that corresponds to the third label and responding to the request for allocation data with data indicating the fourth portion is allocated to the third label.
Claim 14:
The system of claim 12, wherein the first label corresponds to a first person who owns items stored by the account holder and the second label corresponds to a second person who owns items stored by the account holder.
Claim 13:
The system of claim 11, wherein the first label corresponds to a first person who owns items stored by the account holder and the second label corresponds to a second person who owns items stored by the account holder.
Claim 15:
The system of claim 12, wherein the first label corresponds to a first allocation of funds by a particular person and the second label corresponds to a second allocation of funds by the particular person.
Claim 14:
The system of claim 11, wherein the first label corresponds to a first allocation of funds by a particular person and the second label corresponds to a second allocation of funds by the particular person.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Skaarup et al. (US 20170169507 A1, hereinafter Skaarup) in view of Call et al. (US 20100063939 A1, hereinafter Call).
As to Claim 1:
Skaarup discloses a method for increasing security in online transfers by maintaining anonymity of transferors (e.g. Skaarup “Fractional banking, as described herein, encompasses systems 200 and methods 700 & 800 & 800, for example, for dividing or partitioning a single financial account, such as a bank account or a credit account, into constituent subaccount parts. Each subaccount 100 an be treated as its own fully functional credit account, for example, with assigned credit and spending parameters. In an implementation, the total assets of the constituent subaccounts 100 can exactly equal the assets of the original master bank account or master credit account” [0029]; “Pre-Paid Cash Card Anonymity & Privacy” [0127]), the method comprising:
receiving, at a label tracking system, a request to generate labels for an account of an account holder (e.g. Skaarup receiving account holder interaction to generate new account numbers at fractional account manager’s account number procurator [0021]);
generating a plurality of labels for the account, wherein the plurality of labels includes a first label and a second label (e.g. Skaarup generating new account numbers for newly created subaccounts under a master bank account [0021]; “the access manager 222 may assign a respective newly generated account number 210 to each of the one or more subaccounts 100” [0027]);
sending the plurality of labels to an account computing device (e.g. Skaarup “An account management system 204 can provide conventional and fractional bookkeeping and tracking of transactions and balances” [0020]; “the account management system 204 administering a master bank account for an account holder” [0023]; “Generating new accounts presupposes the account number generator or procurator 210” [0064]; “a respective account number is assigned to each or one or more subaccounts divided from a master bank account based on user input” [0144]), wherein the account computing device stores a mapping of labels to identification information (e.g. Skaarup “most insured financial accounts require that the account holder identify themselves and provide a tax ID Number or SSN upon the establishment of an account” [0051]; “the subaccount can be "spun off" the account holder's credit or cash account to a separate account… the tax ID/SSN of the account holder who created the cash card remains on the account” [0121] which is administered by the account management system [0023] that provides fractional bookkeeping [0020]; “Fractional banking allows the cardholder to create multiple subaccounts 100 under the header of the main account. Each subaccount 100 is now a "child" (in a hierarchical database) or a "relation" (in a relational database) to the main account” [0055]); 
receiving an allocation request for allocating a first portion of items in the account to the first label and for allocating a second portion of items in the account to the second label (e.g. Skaarup “a static partitioner 214 divides total assets of the master bank account statically between the master bank account and the one or more subaccounts 100 based on the user input. Assets of the master bank account may be a total available credit, and the total available credit is statically partitioned between the master bank account and the one or more subaccounts 100 based on the user input… a dynamic allotment engine 216 dynamically assign assets of the master bank account between the master bank account and the one or more subaccounts 100 based on the user input” [0025]; receiving account holder assignment of each subaccount portion of total available credit/asset [0058]; “assets of the master bank account are statically partitioned between the master bank account and the one or more subaccounts based on user input from the account holder” [0145]);
in response to the allocation request, storing label allocation data that indicates the first portion of items are allocated to the first label, and the second portion of items are allocated to the second label (e.g. Skaarup “Fractional banking allows the cardholder to create multiple subaccounts 100 under the header of the main account. Each subaccount 100 is now a "child" (in a hierarchical database) or a "relation" (in a relational database) to the main account” [0055]; “But in practice, each subaccount 100 is configured to initially contain a reasonable amount of credit based upon expected use” [0057]; “Partitioning a single account into multiple subaccounts 100 also allows the account holder an ability to assign each subaccount 100 its own portion of the total available credit. For example, if an account holder initially has $5,000 available credit and creates three subaccounts 100, she may choose to statically assign $4,000 available credit to the first subaccount 100 and $500 available credit to the second and third subaccounts 100” [0058]; database [0068]);
But Skaarup does not specifically disclose:
receiving a request to transfer a third portion of items from the first label to the second label (although Skaarup does teach moving transactions between subaccounts and adjusting the available credit in both accounts [0116] or moving all funds to a newly created account number [0134]);
without changing items in the account, and without receiving identification information corresponding to the first label or the second label, updating the label allocation data to:
decrement the items allocated to the first label by the third portion, and
increment the items allocated to the second label by the third portion.
However, the analogous art Call does disclose receiving a request to transfer a third portion of items from the first label to the second label (e.g. Call receiving user interface request to transfer funds amount 154 between sub-accounts, from receiving account 113 to sending account 117 [0071]); without changing items in the account, and without receiving identification information corresponding to the first label or the second label (e.g. Call there is no changing of assets in the main account nor receipt of user identification [0071]), updating the label allocation data to: decrement the items allocated to the first label by the third portion (e.g. Call implement debit 156 to debit amount 154 from balance 114 of receiving account 113 [0073]; FIG. 1C), and increment the items allocated to the second label by the third portion (e.g. Call implement credit 158 to credit amount 154 to balance 118 of sending account 117 [0073]; FIG. 1C).  SKAARUP and Call are analogous art because they are from the same field of endeavor in financial management of sub-accounts under a main bank account.
(e.g. Call, “The interface can present sub-accounts, balances, user information, etc. corresponding to account 111. For example, the interface can present balances 114 and 118. User 109 can use the interface to transfer funds from receiving account 113 to sending account 117. For example, user 109 can submit transfer instructions 153 to payment system 104 to request a funds transfer from receiving account 113 to sending account 117 in amount 154” [0071]; “Authorization module 106 and financial module 107 receive transfer instructions 153. Authorization module 106 determines if the transfer 153 complies with system transfer rules 191. When transfer instructions 153 do not comply with system transfer rules 191, financial module 107 is prevented from transferring funds. Payment system 104 can also return an error or status message to user 109 indicating that transfer instructions 153 are not allowed due to non-compliance with system transfer rules 191. On the other hand, when transfer instructions 153 comply with system transfer rules 191, financial module 107 is permitted to transfer funds” [0072]; “On the other hand, when balance 114 is sufficient, financial module 107 implements a transfer in accordance with transfer instructions 153. For example, financial module 107 can essentially simultaneously implement debit 156 to debit amount 154 from balance 114 and implement credit 158 to credit amount 154 to balance 118. Accordingly, user 109 can use payment system to fund a sending account with funds from a corresponding receiving account” [0073] FIG. 1A, 1C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of SKAARUP and Call before him or her, to modify the disclosure of SKAARUP with the teachings of Call to include receiving a request to transfer a third portion of items from the first label to the second label; without changing items in the account, and without receiving identification information corresponding to the first label or the second label, updating the label allocation data to: decrement the items allocated to the first label by the third portion, and increment the items allocated to the second label by the third portion as claimed because SKAARUP teaches a method and system for fractional banking for account holders that affords them the ability to subdivide a master account into subaccounts that are each partitioned with allotted assets (SKAARUP [Abstract]-[0152]) which could be transferred between sub-accounts per user request (Call [0071]; [0072]; [0073]; FIG. 1A, 1C).  The suggestion/motivation for doing so would have been so that a user can submit a transfer request for funds transfer between sub-accounts that is checked for transfer rules compliance (Call [0071]-[0073]).  Therefore, it would have been obvious to combine SKAARUP and Call to obtain the invention as specified in the instant claim(s).
As to Claim 2:
SKAARUP in view of Call discloses the method of claim 1, further comprising:
receiving a request for allocation data identifying a portion of items (e.g. Call receiving an account-holder interaction with database to administer their sub-accounts, such as, for example, to check balances [0055]) corresponding to a third label (e.g. Call another receiving account [0047]);
identifying a fourth portion of items that corresponds to the third label (e.g. Call access an account balance for each of at least one partitioned account [0059]; “Method 400 includes for each of the identified sub-accounts, an act of determining the balance of each sub-account (act 402). For example, financial module 307 can determine the balance of each of the plurality of sub-accounts, including balance 314 and balance 374” [0108]) and responding to the request for allocation data with data indicating the fourth portion is allocated to the third label (e.g. Call “The interface can present sub-accounts, balances, user information, etc. corresponding to account 111. For example, the interface can present balances 114 and 118. User 109 can use the interface to transfer funds from receiving account 113 to sending account 117” [0071]).  The Examiner supplies the same rationale for the combination of references SKAARUP and Call as in Claim 1 above.
As to Claim 3:
SKAARUP in view of Call discloses the method of claim 1, wherein the first label corresponds to a first person who owns items stored by the account holder (e.g. SKAARUP account holder’s credit subaccount [0070]) and the second label corresponds to a second person who owns items stored by the account holder (e.g. SKAARUP smaller credit subaccount belongs to child, or relative’s cash card account [0070]).
As to Claim 4:
SKAARUP in view of Call discloses the method of claim 1, wherein the first label corresponds to a first allocation of funds by a particular person and the second label corresponds to a second allocation of funds by the particular person (e.g. Skaarup “a static partitioner 214 divides total assets of the master bank account statically between the master bank account and the one or more subaccounts 100 based on the user input. Assets of the master bank account may be a total available credit, and the total available credit is statically partitioned between the master bank account and the one or more subaccounts 100 based on the user input… a dynamic allotment engine 216 dynamically assign assets of the master bank account between the master bank account and the one or more subaccounts 100 based on the user input” [0025]; receiving account holder assignment of each subaccount portion of total available credit/asset [0058]; “assets of the master bank account are statically partitioned between the master bank account and the one or more subaccounts based on user input from the account holder” [0145]).
As to Claim 6:
Skaarup discloses a method for utilize a separate system for tracking item allocations in a manner that increases security and maintains anonymity of transferors (e.g. Skaarup “Fractional banking, as described herein, encompasses systems 200 and methods 700 & 800 & 800, for example, for dividing or partitioning a single financial account, such as a bank account or a credit account, into constituent subaccount parts. Each subaccount 100 an be treated as its own fully functional credit account, for example, with assigned credit and spending parameters. In an implementation, the total assets of the constituent subaccounts 100 can exactly equal the assets of the original master bank account or master credit account” [0029]; “Pre-Paid Cash Card Anonymity & Privacy” [0127]), the method comprising:
storing one or more items in an account of an account holder (e.g. Skaarup storing total assets in master bank account [0025]; account holder can deposit assets into account [0032]; [0033]; [0061]);
receiving a request to generate a plurality of subdivisions of the account, each of the plurality of subdivisions corresponding to identifying information (e.g. Skaarup “an example system allows an account holder to create subaccounts 100 from a main master account provided by a bank” [0016]; “account management system 204 includes a user interface 208, or user interface controller, for interacting with an account holder, and for placing the creation and control of subaccounts 100 in the hands of the account holder” [0021]; “An accounts configuration engine 212 subdivides at least a part of the master bank account into one or more subaccounts 100, based on the user input. The accounts configuration engine 212 may assign a respective account number to each of the one or more subaccounts 100” [0024]; “most insured financial accounts require that the account holder identify themselves and provide a tax ID Number or SSN upon the establishment of an account” [0051]; “the subaccount can be "spun off" the account holder's credit or cash account to a separate account… the tax ID/SSN of the account holder who created the cash card remains on the account” [0121] which is administered by the account management system [0023] that provides fractional bookkeeping [0020]; “Fractional banking allows the cardholder to create multiple subaccounts 100 under the header of the main account. Each subaccount 100 is now a "child" (in a hierarchical database) or a "relation" (in a relational database) to the main account” [0055]);
sending, to a label tracking system, a request to generate labels for the one or more items (e.g. Skaarup request to generate new account numbers at fractional account manager’s account number procurator [0021]; [0027]);
receiving, from the label tracking system, a plurality of labels (e.g. Skaarup “An account management system 204 can provide conventional and fractional bookkeeping and tracking of transactions and balances” [0020]; [0027]; “the account management system 204 administering a master bank account for an account holder” [0023]; “Generating new accounts presupposes the account number generator or procurator 210” [0064]; “a respective account number is assigned to each or one or more subaccounts divided from a master bank account based on user input” [0144]);
generating and storing a mapping of the plurality of labels to the subdivisions corresponding to identifying information (e.g. Skaarup “The accounts configuration engine 212 may assign a respective account number to each of the one or more subaccounts 100” [0024]; [0027]; “most insured financial accounts require that the account holder identify themselves and provide a tax ID Number or SSN upon the establishment of an account” [0051]; “the subaccount can be "spun off" the account holder's credit or cash account to a separate account… the tax ID/SSN of the account holder who created the cash card remains on the account” [0121] which is administered by the account management system [0023] that provides fractional bookkeeping [0020]; “Fractional banking allows the cardholder to create multiple subaccounts 100 under the header of the main account. Each subaccount 100 is now a "child" (in a hierarchical database) or a "relation" (in a relational database) to the main account” [0055]; [0144]);
receiving a request to allocate a first portion of the one or more items to a first subdivision and a second portion of the one or more items to a second subdivision (e.g. Skaarup “a static partitioner 214 divides total assets of the master bank account statically between the master bank account and the one or more subaccounts 100 based on the user input. Assets of the master bank account may be a total available credit, and the total available credit is statically partitioned between the master bank account and the one or more subaccounts 100 based on the user input… a dynamic allotment engine 216 dynamically assign assets of the master bank account between the master bank account and the one or more subaccounts 100 based on the user input” [0025]; receiving account holder assignment of each subaccount portion of total available credit/asset [0058]; “assets of the master bank account are statically partitioned between the master bank account and the one or more subaccounts based on user input from the account holder” [0145]);
identifying a first label of the plurality of labels as corresponding to the first subdivision and a second label of the plurality of labels as corresponding to the second subdivision in the mapping (e.g. Skaarup “Fractional banking allows the cardholder to create multiple subaccounts 100 under the header of the main account. Each subaccount 100 is now a "child" (in a hierarchical database) or a "relation" (in a relational database) to the main account” [0055]; “But in practice, each subaccount 100 is configured to initially contain a reasonable amount of credit based upon expected use” [0057]; “Partitioning a single account into multiple subaccounts 100 also allows the account holder an ability to assign each subaccount 100 its own portion of the total available credit. For example, if an account holder initially has $5,000 available credit and creates three subaccounts 100, she may choose to statically assign $4,000 available credit to the first subaccount 100 and $500 available credit to the second and third subaccounts 100” [0058]; “The accounts configuration engine 212 may assign a respective account number to each of the one or more subaccounts 100. The accounts configuration engine 212 may also assign a respective access device, a set of checks, or a payment card to each of the one or more subaccounts 100 based on the user input” [0024]; “individual access devices 300 (e.g., credit cards) can be linked with subaccounts 100. The account holder is able to customize their subaccounts” [0080]);
sending, to the label tracking system, allocation data allocating the first portion of the one or more items to the first label and a second portion of the one or more items to the second label (e.g. Skaarup updating hierarchical/relational database [0053] that maintains subaccounts relation to main account [0055]; “a static partitioner 214 divides total assets of the master bank account statically between the master bank account and the one or more subaccounts 100 based on the user input. Assets of the master bank account may be a total available credit, and the total available credit is statically partitioned between the master bank account and the one or more subaccounts 100 based on the user input… a dynamic allotment engine 216 dynamically assign assets of the master bank account between the master bank account and the one or more subaccounts 100 based on the user input” [0025]; receiving account holder assignment of each subaccount portion of total available credit/asset [0058]; “assets of the master bank account are statically partitioned between the master bank account and the one or more subaccounts based on user input from the account holder” [0145]);
identifying the first label as corresponding to the first subdivision and the second label as corresponding to the second subdivision in the mapping (e.g. Skaarup “Fractional banking allows the cardholder to create multiple subaccounts 100 under the header of the main account. Each subaccount 100 is now a "child" (in a hierarchical database) or a "relation" (in a relational database) to the main account” [0055]; “But in practice, each subaccount 100 is configured to initially contain a reasonable amount of credit based upon expected use” [0057]; “Partitioning a single account into multiple subaccounts 100 also allows the account holder an ability to assign each subaccount 100 its own portion of the total available credit. For example, if an account holder initially has $5,000 available credit and creates three subaccounts 100, she may choose to statically assign $4,000 available credit to the first subaccount 100 and $500 available credit to the second and third subaccounts 100” [0058]; “The accounts configuration engine 212 may assign a respective account number to each of the one or more subaccounts 100. The accounts configuration engine 212 may also assign a respective access device, a set of checks, or a payment card to each of the one or more subaccounts 100 based on the user input” [0024]; “individual access devices 300 (e.g., credit cards) can be linked with subaccounts 100. The account holder is able to customize their subaccounts” [0080]);
But Skaarup does not specifically disclose:
receiving a request to transfer a third portion of the one or more items from the first subdivision to the second subdivision (although Skaarup does teach moving transactions between subaccounts and adjusting the available credit in both accounts [0116] or moving all funds to a newly created account number [0134]);
sending, to the label tracking system, a request to transfer the third portion of the one or more items from the first label to the second label.
However, the analogous art Call does disclose receiving a request to transfer a third portion of the one or more items from the first subdivision to the second subdivision (e.g. Call receiving user interface request to transfer funds amount 154 between sub-accounts, from receiving account 113 to sending account 117 [0071]); sending, to the label tracking system, a request to transfer the third portion of the one or more items from the first label to the second label (e.g. Call implement debit 156 to debit amount 154 from balance 114 of receiving account 113 and implement credit 158 to credit amount 154 to balance 118 of sending account 117 [0073]; FIG. 1C).  SKAARUP and Call are analogous art because they are from the same field of endeavor in financial management of sub-accounts under a main bank account.
(e.g. Call, “The interface can present sub-accounts, balances, user information, etc. corresponding to account 111. For example, the interface can present balances 114 and 118. User 109 can use the interface to transfer funds from receiving account 113 to sending account 117. For example, user 109 can submit transfer instructions 153 to payment system 104 to request a funds transfer from receiving account 113 to sending account 117 in amount 154” [0071]; “Authorization module 106 and financial module 107 receive transfer instructions 153. Authorization module 106 determines if the transfer 153 complies with system transfer rules 191. When transfer instructions 153 do not comply with system transfer rules 191, financial module 107 is prevented from transferring funds. Payment system 104 can also return an error or status message to user 109 indicating that transfer instructions 153 are not allowed due to non-compliance with system transfer rules 191. On the other hand, when transfer instructions 153 comply with system transfer rules 191, financial module 107 is permitted to transfer funds” [0072]; “On the other hand, when balance 114 is sufficient, financial module 107 implements a transfer in accordance with transfer instructions 153. For example, financial module 107 can essentially simultaneously implement debit 156 to debit amount 154 from balance 114 and implement credit 158 to credit amount 154 to balance 118. Accordingly, user 109 can use payment system to fund a sending account with funds from a corresponding receiving account” [0073] FIG. 1A, 1C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of SKAARUP and Call before him or her, to modify the disclosure of SKAARUP with the teachings of Call to include receiving a request to transfer a third portion of the one or more items from the first subdivision to the second subdivision and sending, to the label tracking system, a request to transfer the third portion of the one or more items from the first label to the second label as claimed because SKAARUP teaches a method and system for fractional banking for account holders that affords them the ability to subdivide a master account into subaccounts that are each partitioned with allotted assets (SKAARUP [Abstract]-[0152]) which could be transferred between sub-accounts per user request (Call [0071]; [0072]; [0073]; FIG. 1A, 1C).  The suggestion/motivation for doing so would have been so that a user can submit a transfer request for funds transfer between sub-accounts that is checked for transfer rules compliance (Call [0071]-[0073]).  Therefore, it would have been obvious to combine SKAARUP and Call to obtain the invention as specified in the instant claim(s).
As to Claim 7:
SKAARUP in view of Call discloses the method of claim 6, further comprising:
storing one or more rules corresponding to the first subdivision (e.g. SKAARUP “The fractional account manager 206 may enable the account holder to assign one or more use filters 218 or spending rules 220 to one or more of the subaccounts 100 based on the user input” [0026]; see also Call system transfer rules [0012]; [0072]);
receiving a request to transfer a fourth portion of the one or more items from the first subdivision (e.g. Call receiving user interface request to transfer funds from sub-account receiving account [0071]; receive transfer instructions [0072]);
identifying the first label as corresponding to the first subdivision in the mapping (e.g. SKAARUP “The accounts configuration engine 212 may assign a respective account number to each of the one or more subaccounts 100. The accounts configuration engine 212 may also assign a respective access device, a set of checks, or a payment card to each of the one or more subaccounts 100 based on the user input” [0024]; “individual access devices 300 (e.g., credit cards) can be linked with subaccounts 100. The account holder is able to customize their subaccounts” [0080]); 
sending, to the label tracking system, a request for allocation data for the first label (e.g. SKAARUP receiving account holder assignment of each subaccount portion of total available credit/asset [0058]; Call request to determine balance 114 at receiving account 113 [0073]);
receiving allocation data for the first label from the label tracking system (e.g. Call accessing balance of account [0073]);
based on the received allocation data, determining that the request to transfer the fourth portion of the one or more items from the first subdivision would violate the one or more rules (e.g. Call determining that the balance is insufficient to implement the transfer instructions [0073]) and, in response, denying the request to transfer the fourth portion of the one or more items from the first subdivision (e.g. Call preventing any transfers based on the transfer instructions and return an error or status message to user indicating that balance 114 is insufficient to implement transfer instructions [0073]).  The Examiner supplies the same rationale for the combination of references SKAARUP and Call as in Claim 6 above.
As to Claim 8:
SKAARUP in view of Call discloses the method of claim 7, wherein the one or more rules identify a minimum amount of the one or more items to be allocated to the first subdivision (e.g. SKAARUP “Partitioning a single account into multiple subaccounts 100 also allows the account holder an ability to assign each subaccount 100 its own portion of the total available credit. For example, if an account holder initially has $5,000 available credit and creates three subaccounts 100, she may choose to statically assign $4,000 available credit to the first subaccount 100 and $500 available credit to the second and third subaccounts 100” [0058]; “There are numerous ways in which the distribution of the available funds can be applied to the subaccounts 100. Each method is based upon different assumptions such as priority, proportionality, percentage used, percentage remaining, minimum/maximum funding priorities” [0112]).
As to Claim 9:
SKAARUP in view of Call discloses the method of claim 7, wherein the one or more rules identify a particular allowed use of items in the first subdivision (e.g. SKAARUP “The fractional account manager 206 may enable the account holder to assign one or more use filters 218 or spending rules 220 to one or more of the subaccounts 100 based on the user input. Use filters 218 may incorporate a spending rule 220, or may designate dates that a subaccount 100 is usable, specify hours of the day that the subaccount 100 is usable, limit the amount that can be spent or charged during certain hours, limit locations where the subaccount 100 is usable, and limit types of transactions, as examples” [0026]).
As to Claim 10:
SKAARUP in view of Call discloses the method of claim 6, further comprising:
receiving a request to transfer a fourth portion of the one or more items from the first subdivision (e.g. Call receiving user interface request to transfer funds from sub-account receiving account [0071]; receive transfer instructions [0072]);
identifying the first label as corresponding to the first subdivision in the mapping (e.g. SKAARUP “The accounts configuration engine 212 may assign a respective account number to each of the one or more subaccounts 100. The accounts configuration engine 212 may also assign a respective access device, a set of checks, or a payment card to each of the one or more subaccounts 100 based on the user input” [0024]; “individual access devices 300 (e.g., credit cards) can be linked with subaccounts 100. The account holder is able to customize their subaccounts” [0080]); 
sending, to the label tracking system, a request for allocation data for the first label (e.g. SKAARUP receiving account holder assignment of each subaccount portion of total available credit/asset [0058]; Call request to determine balance 114 at receiving account 113 [0073]);
receiving allocation data for the first label from the label tracking system (e.g. Call accessing balance of account [0073]);
determining, from the received allocation data, that the fourth portion of the one or more items exceeds an amount of the one or more items currently allocated to the first label (e.g. Call determining that the balance is insufficient to implement the transfer instructions (e.g. transfer amount 154 is greater than account balance 114) [0073]) and, in response, denying the request to transfer the fourth portion of the one or more items from the first subdivision (e.g. Call preventing any transfers based on the transfer instructions and return an error or status message to user indicating that balance 114 is insufficient to implement transfer instructions [0073]).  The Examiner supplies the same rationale for the combination of references SKAARUP and Call as in Claim 6 above.
As to Claim 11:
SKAARUP in view of Call discloses the method of claim 6, further comprising:
receiving a request to transfer a fourth portion of the one or more items from the first subdivision (e.g. Call receiving user interface request to transfer funds from sub-account receiving account [0071]; receive transfer instructions [0072]);
identifying the first label as corresponding to the first subdivision in the mapping (e.g. SKAARUP “The accounts configuration engine 212 may assign a respective account number to each of the one or more subaccounts 100. The accounts configuration engine 212 may also assign a respective access device, a set of checks, or a payment card to each of the one or more subaccounts 100 based on the user input” [0024]; “individual access devices 300 (e.g., credit cards) can be linked with subaccounts 100. The account holder is able to customize their subaccounts” [0080]); 
sending, to the label tracking system, a request for allocation data for the first label (e.g. SKAARUP receiving account holder assignment of each subaccount portion of total available credit/asset [0058]; Call request to determine balance 114 at receiving account 113 [0073]);
receiving allocation data for the first label from the label tracking system (e.g. Call accessing balance of account [0073]);
determining, from the received allocation data, that the fourth portion of the one or more items does not exceed an amount of the one or more items currently allocated to the first label (e.g. Call determining that the balance is sufficient to implement transfer instructions 153 (e.g. is balance 114 at least equal to amount 154) [0073]) and, in response:
transferring the fourth portion of the one or more items from the first subdivision (e.g. Call implement transfer of amount 154 from balance 114 [0073] of account 113 [0071]); and
sending, to the label tracking system, a request to decrement the amount of the one or more items currently allocated to the first label by the fourth portion of the one or more items (e.g. Call implement debit 156 to debit amount 154 from balance 114 [0073]).  The Examiner supplies the same rationale for the combination of references SKAARUP and Call as in Claim 6 above.


As to Claim 12:
Skaarup discloses a system (e.g. Skaarup “Fractional banking, as described herein, encompasses systems 200 and methods 700 & 800 & 800, for example, for dividing or partitioning a single financial account, such as a bank account or a credit account, into constituent subaccount parts. Each subaccount 100 an be treated as its own fully functional credit account, for example, with assigned credit and spending parameters. In an implementation, the total assets of the constituent subaccounts 100 can exactly equal the assets of the original master bank account or master credit account” [0029]; fractional banking system can reside in the computing system of the issuing bank [0079]; [0081]; “Pre-Paid Cash Card Anonymity & Privacy” [0127]) comprising:
one or more processors (e.g. Skaarup computing system’s processor [0079]); 
a memory storing instructions (e.g. Skaarup computer programs stored in computer memory [0053]) which, when executed by the one or more processors, cause performance of:
receiving, at a label tracking system, a request to generate labels for an account of an account holder (e.g. Skaarup receiving account holder interaction to generate new account numbers at fractional account manager’s account number procurator [0021]);
generating a plurality of labels for the account, wherein the plurality of labels includes a first label and a second label (e.g. Skaarup generating new account numbers for newly created subaccounts under a master bank account [0021]; “the access manager 222 may assign a respective newly generated account number 210 to each of the one or more subaccounts 100” [0027]);
sending the plurality of labels to an account computing device (e.g. Skaarup “An account management system 204 can provide conventional and fractional bookkeeping and tracking of transactions and balances” [0020]; “the account management system 204 administering a master bank account for an account holder” [0023]; “Generating new accounts presupposes the account number generator or procurator 210” [0064]; “a respective account number is assigned to each or one or more subaccounts divided from a master bank account based on user input” [0144]), wherein the account computing device stores a mapping of labels to identification information (e.g. Skaarup “most insured financial accounts require that the account holder identify themselves and provide a tax ID Number or SSN upon the establishment of an account” [0051]; “the subaccount can be "spun off" the account holder's credit or cash account to a separate account… the tax ID/SSN of the account holder who created the cash card remains on the account” [0121] which is administered by the account management system [0023] that provides fractional bookkeeping [0020]; “Fractional banking allows the cardholder to create multiple subaccounts 100 under the header of the main account. Each subaccount 100 is now a "child" (in a hierarchical database) or a "relation" (in a relational database) to the main account” [0055]); 
receiving an allocation request for allocating a first portion of items in the account to the first label and for allocating a second portion of items in the account to the second label (e.g. Skaarup “a static partitioner 214 divides total assets of the master bank account statically between the master bank account and the one or more subaccounts 100 based on the user input. Assets of the master bank account may be a total available credit, and the total available credit is statically partitioned between the master bank account and the one or more subaccounts 100 based on the user input… a dynamic allotment engine 216 dynamically assign assets of the master bank account between the master bank account and the one or more subaccounts 100 based on the user input” [0025]; receiving account holder assignment of each subaccount portion of total available credit/asset [0058]; “assets of the master bank account are statically partitioned between the master bank account and the one or more subaccounts based on user input from the account holder” [0145]);
in response to the allocation request, storing label allocation data that indicates the first portion of items are allocated to the first label, and the second portion of items are allocated to the second label (e.g. Skaarup “Fractional banking allows the cardholder to create multiple subaccounts 100 under the header of the main account. Each subaccount 100 is now a "child" (in a hierarchical database) or a "relation" (in a relational database) to the main account” [0055]; “But in practice, each subaccount 100 is configured to initially contain a reasonable amount of credit based upon expected use” [0057]; “Partitioning a single account into multiple subaccounts 100 also allows the account holder an ability to assign each subaccount 100 its own portion of the total available credit. For example, if an account holder initially has $5,000 available credit and creates three subaccounts 100, she may choose to statically assign $4,000 available credit to the first subaccount 100 and $500 available credit to the second and third subaccounts 100” [0058]; database [0068]);
But Skaarup does not specifically disclose:
receiving a request to transfer a third portion of items from the first label to the second label (although Skaarup does teach moving transactions between subaccounts and adjusting the available credit in both accounts [0116] or moving all funds to a newly created account number [0134]);
without changing items in the account, and without receiving identification information corresponding to the first label or the second label, updating the label allocation data to:
decrement the items allocated to the first label by the third portion, and
increment the items allocated to the second label by the third portion.
However, the analogous art Call does disclose receiving a request to transfer a third portion of items from the first label to the second label (e.g. Call receiving user interface request to transfer funds amount 154 between sub-accounts, from receiving account 113 to sending account 117 [0071]); without changing items in the account, and without receiving identification information corresponding to the first label or the second label (e.g. Call there is no changing of assets in the main account nor receipt of user identification [0071]), updating the label allocation data to: decrement the items allocated to the first label by the third portion (e.g. Call implement debit 156 to debit amount 154 from balance 114 of receiving account 113 [0073]; FIG. 1C), and increment the items allocated to the second label by the third portion (e.g. Call implement credit 158 to credit amount 154 to balance 118 of sending account 117 [0073]; FIG. 1C).  SKAARUP and Call are analogous art because they are from the same field of endeavor in financial management of sub-accounts under a main bank account.
(e.g. Call, “The interface can present sub-accounts, balances, user information, etc. corresponding to account 111. For example, the interface can present balances 114 and 118. User 109 can use the interface to transfer funds from receiving account 113 to sending account 117. For example, user 109 can submit transfer instructions 153 to payment system 104 to request a funds transfer from receiving account 113 to sending account 117 in amount 154” [0071]; “Authorization module 106 and financial module 107 receive transfer instructions 153. Authorization module 106 determines if the transfer 153 complies with system transfer rules 191. When transfer instructions 153 do not comply with system transfer rules 191, financial module 107 is prevented from transferring funds. Payment system 104 can also return an error or status message to user 109 indicating that transfer instructions 153 are not allowed due to non-compliance with system transfer rules 191. On the other hand, when transfer instructions 153 comply with system transfer rules 191, financial module 107 is permitted to transfer funds” [0072]; “On the other hand, when balance 114 is sufficient, financial module 107 implements a transfer in accordance with transfer instructions 153. For example, financial module 107 can essentially simultaneously implement debit 156 to debit amount 154 from balance 114 and implement credit 158 to credit amount 154 to balance 118. Accordingly, user 109 can use payment system to fund a sending account with funds from a corresponding receiving account” [0073] FIG. 1A, 1C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of SKAARUP and Call before him or her, to modify the disclosure of SKAARUP with the teachings of Call to include receiving a request to transfer a third portion of items from the first label to the second label; without changing items in the account, and without receiving identification information corresponding to the first label or the second label, updating the label allocation data to: decrement the items allocated to the first label by the third portion, and increment the items allocated to the second label by the third portion as claimed because SKAARUP teaches a method and system for fractional banking for account holders that affords them the ability to subdivide a master account into subaccounts that are each partitioned with allotted assets (SKAARUP [Abstract]-[0152]) which could be transferred between sub-accounts per user request (Call [0071]; [0072]; [0073]; FIG. 1A, 1C).  The suggestion/motivation for doing so would have been so that a user can submit a transfer request for funds transfer between sub-accounts that is checked for transfer rules compliance (Call [0071]-[0073]).  Therefore, it would have been obvious to combine SKAARUP and Call to obtain the invention as specified in the instant claim(s).
As to Claim 13:
SKAARUP in view of Call discloses the system of claim 12, wherein the instructions, when executed by the one or more processors, further cause performance of:
receiving a request for allocation data identifying a portion of items (e.g. Call receiving an account-holder interaction with database to administer their sub-accounts, such as, for example, to check balances [0055]) corresponding to a third label (e.g. Call another receiving account [0047]);
identifying a fourth portion of items that corresponds to the third label (e.g. Call access an account balance for each of at least one partitioned account [0059]; “Method 400 includes for each of the identified sub-accounts, an act of determining the balance of each sub-account (act 402). For example, financial module 307 can determine the balance of each of the plurality of sub-accounts, including balance 314 and balance 374” [0108]) and responding to the request for allocation data with data indicating the fourth portion is allocated to the third label (e.g. Call “The interface can present sub-accounts, balances, user information, etc. corresponding to account 111. For example, the interface can present balances 114 and 118. User 109 can use the interface to transfer funds from receiving account 113 to sending account 117” [0071]).  The Examiner supplies the same rationale for the combination of references SKAARUP and Call as in Claim 12 above.

As to Claim 14:
SKAARUP in view of Call discloses the system of claim 12, wherein the first label corresponds to a first person who owns items stored by the account holder (e.g. SKAARUP account holder’s credit subaccount [0070]) and the second label corresponds to a second person who owns items stored by the account holder (e.g. SKAARUP smaller credit subaccount belongs to child, or relative’s cash card account [0070]).
As to Claim 15:
SKAARUP in view of Call discloses the system of claim 12, wherein the first label corresponds to a first allocation of funds by a particular person and the second label corresponds to a second allocation of funds by the particular person (e.g. Skaarup “a static partitioner 214 divides total assets of the master bank account statically between the master bank account and the one or more subaccounts 100 based on the user input. Assets of the master bank account may be a total available credit, and the total available credit is statically partitioned between the master bank account and the one or more subaccounts 100 based on the user input… a dynamic allotment engine 216 dynamically assign assets of the master bank account between the master bank account and the one or more subaccounts 100 based on the user input” [0025]; receiving account holder assignment of each subaccount portion of total available credit/asset [0058]; “assets of the master bank account are statically partitioned between the master bank account and the one or more subaccounts based on user input from the account holder” [0145]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Kenna et al. (US 6108641 A) is cited for managing a plurality of accounts each being a subaccount with a subset of features of a master account.
Werther (US 20030080185 A1) is cited for transferring of money electronically from a primary account to subaccounts.
Buchheit et al. (US 20100064017 A1) is cited for a label management system for a plurality of messages of selected conversations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

09.12.2022